DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-16, 19-22, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method with the limitations “etching through the plurality of nanosheets to form (i) two or more nanowire stacks on the bulk semiconductor wafer and (ii) one or more trenches between the two or more nanowire stacks such that a bottom surface of each of the one or more trenches is substantially coplanar with an interface between (i) the bulk semiconductor wafer and (ii) a bottom nanowire comprising Si and Ge;” and “oxidizing a top portion of the bulk semiconductor wafer through each of the one or more trenches, wherein the oxidizing forms a dielectric isolation region in the top portion of the bulk semiconductor wafer” along with other limitations of the claim.
Regarding claim 25, the prior art of record does not disclose or fairly suggest a method with the limitations “doping a top portion of a bulk semiconductor wafer; subsequently forming a plurality of nanosheets as a stack on the bulk semiconductor wafer; patterning the nanosheets to form two or more nanowire stacks and one or more trenches between the two or more nanowire stacks until a planar surface of the top portion of the bulk semiconductor wafer is exposed;” and “oxidizing the top portion of the bulk semiconductor wafer through the one or more trenches, wherein the oxidizing forms a dielectric isolation region in the top portion of the bulk semiconductor wafer” along with other limitations of the claim.
The closest prior art of record are Maszara et al. (US 7871873 B2) and Kuhn et al. (US 2014/0326952 A1). 
Maszara teaches a method of forming a device. The method includes patterning a plurality of fins with trenches between the fins; the bottom surface of the trench is a top surface of a SiGe layer (304); oxidizing the SiGe layer to form an insulating layer separating the fins from the bulk substrate.  However, Maszara does not teach a plurality of nanosheet of alternating materials such that the bottom nanowire (after the trenches are formed) is a SiGe nanowire. Maszara does not teach doping a top portion of the bulk semiconductor wafer either.
Kuhn teaches a method for forming a nanowire device.  The method includes patterning a stack of alternating semiconductor layers to form a plurality of fins with trenches between them.  However, the bottom surface of the trenches are not coplanar with the interface between the bulk semiconductor wafer and the bottom nanowire.  
So neither Maszara nor Kuhn, singly or in combination, teaches all the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822